PARDEE, Circuit Judge.
The question, raised in various ways in the first six assignments of error, relating to the immunity afforded to a bankrupt under subdivision 9 of section 7 of the bankruptcy law (Act July 1, 1898, c. 541, 30 Stat. 548 [U. S. Comp. St. 1901, p. 3425|), has been decided adversely to the contention of the plaintiff in error bv the Supreme Court at the present term in Glickstein v. United States, 222 U. S. 139, 32 Sup. Ct. 71, 56 L. Ed.-.
The question presented by the seventh assignment of error does not appear to be one raised on the record.
The eighth, ninth, tenth, eleventh, twelfth, thirteenth and fourteenth assignments, charging error in the admission of evidence as to the number of trunks shipped by the defendant from Jacksonville to St. Augustine, are none of them well taken.
The evidence of Krause in rebuttal was admissible. No predicate was laid for the proposed evidence of Sarah Jackson. The witness Coles was a transfer agent in St. Augustine, and kept a record of all the packages handled by him. His evidence, based on a memorandum taken from his books, ivas admissible.
The eighteenth assignment of error is not well taken, because the evidence in the case, if believed by the jury, was sufficient to warrant a verdict: against the defendant below.
The nineteenth, twentieth, and twenty-first assignments of error, submitted without argument upon the record in the case, assign error in the refusal of the trial court to give requested instructions, when no basis is laid therefor by bill of exceptions.
There was no error in denying defendant’s motion in arrest of judgment.
On the whole case we find the indictment good, the evidence sufficient to submit the case to the jury, and no reversible error in any of (he rulings of the court; and therefore the judgment of the District Court is affirmed.